Citation Nr: 1400781	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  13-03 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased (compensable) rating for inactive pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to July 1947 and from August 1950 to April 1952.
This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO denied entitlement to an increased (compensable) rating for pulmonary tuberculosis.

In December 2013, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2013).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

In addition to the paper claims file, there are Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in June 2011 to assess the severity of his service-connected pulmonary tuberculosis and he was diagnosed as having moderate inactive pulmonary tuberculosis.  The physician who conducted the examination explained that the disease was in remission, but he also noted that the Veteran reported dyspnea with exertion and that his lungs had distant breath sounds consistent with chronic obstructive pulmonary disease (COPD).  There was no further explanation or opinion given with respect to the identified COPD.  

Also, the Veteran had been scheduled for pulmonary function testing as part of his VA examination, but he was unable to attend the testing due to transportation difficulties.  He reportedly resides in a nursing home.

The June 2011 examination is insufficient because the examiner did not provide any opinion as to whether the Veteran in fact had COPD, whether any such disease was a continued disability associated with his pulmonary tuberculosis, or whether any such disease was otherwise a residual of the pulmonary tuberculosis.  As a compensable rating is potentially warranted on the basis of continued disability related to the Veteran's inactive pulmonary tuberculosis, a remand is necessary to afford the Veteran a new VA examination to assess the current severity of his service-connected lung disease.  Moreover, the Veteran shall be afforded another opportunity to undergo pulmonary function testing.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected pulmonary tuberculosis.  If the Veteran remains a patient in a nursing home or is otherwise incapable of travel to a VA facility for the examination, all reasonable accommodations shall be made to afford the Veteran an examination at a facility to which he can travel.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, must be sent to the examiner for review. 

The examiner shall report whether the Veteran's pulmonary tuberculosis is active or inactive and, if possible, the degree of advancement.  If inactive, the examiner shall indicate whether there is any continued disability associated with the tuberculosis (e.g. emphysema, dyspnea on exertion, impairment of health, etc.)

The examiner shall report the nature and severity of any residuals associated with the Veteran's pulmonary tuberculosis.  In particular, the examiner shall indicate whether the Veteran has COPD or any other current lung disease and whether any such disease is a residual of pulmonary tuberculosis.

The examiner shall also report the results of all indicated tests and studies, to include pulmonary function tests which report the Veteran's FEV-1 and FEV- 1/FVC both pre and post-bronchodilator, DLCO (SB) testing, and maximum oxygen consumption testing (to include whether there is any cardiac and/or respiratory limitation). 

The examiner shall also report whether there is any cor pulmonale, right ventricular hypertrophy, pulmonary hypertension shown by Echo or cardiac catherization, or episodes of acute respiratory failure, and whether the Veteran requires outpatient oxygen therapy.

If DLCO(SB) testing and/or post-bronchodilator studies are not conducted, the examiner shall explain why the DLCO(SB) test would not be useful or valid and/or why post-bronchodilator studies were not done.

If there is a disparity between the results of different PFTs (FEV-1, FVC), the examiner shall state which result most accurately reflects the level of the Veteran's disability.

The examiner must provide reasons for any opinion given.

2.  If the benefit sought on appeal remains denied, the agency of original jurisdiction (AOJ) shall issue a supplemental statement of the case.  After the Veteran is given opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

